Commercial National Financial Corporation FINANCIAL INFORMATION 1 Management’s Discussion and Analysis of Financial Condition and Results of Operations Safe Harbor Statement Forward-looking statements (statements which are not historical facts) in this Annual Report on Form 10-K are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. For this purpose, any statements contained herein that are not statements of historical fact may be deemed to be forward-looking statements. Without limiting the generality of the foregoing, words such as “may,” “will,” “to,” “expect,” “believe,” “anticipate,” “intend,” “could,” “would,” “estimate,” or “continue” or the negative or other variations thereof or comparable terminology are intended to identify forward-looking statements. These statements are based on information currently available to Commercial National Financial Corporation (the Corporation), and the Corporation assumes no obligation to update these statements as circumstances change. Investors are cautioned that all forward-looking statements involve risk and uncertainties, including changes in general economic and financial market conditions, unforeseen credit problems, and the Corporation’s ability to execute its business plans. The actual results of future events could differ materially from those stated in any forward-looking statements herein. Critical Accounting Policies Disclosure of the Corporation's significant accounting policies is included in Note1 to the consolidated financial statements. Certain of these policies are particularly sensitive requiring significant judgments, estimates and assumptions to be made by management. Additional information is contained in management's discussion and analysis for the most sensitive of these issues, including the provision and allowance for loan losses. In determining the allowance for loan losses, management makes significant estimates. Consideration is given to a variety of factors in establishing this estimate. In estimating the allowance for loan losses, management considers current economic conditions, diversification of the loan portfolio, delinquency statistics, results of internal loan reviews, its borrowers' perceived financial and managerial strengths, the adequacy of the underlying collateral, if collateral dependent, or present value of future cash flows and other relevant factors. Overview The purpose of this discussion and the accompanying financial data is to provide aid in understanding and evaluating the financial condition and results of operations of the Corporation for the years ended December 31, 2009 and 2008. This information should be read in conjunction with the consolidated financial statements and related footnotes for the years under review. The Corporation is a one-bank holding company, with wholly-owned subsidiaries Commercial Bank & Trust of PA (the Bank), and Ridge Properties, Inc. The Corporation reported net income of $5.1 million or $1.79 per share for the year ended 2009 compared to $4.0 million or $1.36 per share for the year ended 2008. The Corporation’s return on average assets ratios for 2009 and 2008 were 1.39% and 1.13%, respectively. Return on average equity for two periods were 12.39% and 10.58%, respectively.The corporations’ dividend payout ratios for 2009 and 2008 were 49.16% and 61.76%, respectively. The average equity to average asset ratios were 11.18% for 2009 and 10.68% for 2008. The Corporation’s largest segment of operating results is dependent upon net interest income. Net interest income is calculated as earnings on interest-earning assets less interest paid on interest-bearing liabilities. For the years ended 2009 and 2008, net interest income was $15.3 million and $13.5 million.The related tax-equivalent net interest margin for these two years was 4.68% and 4.20%, respectively. The 2009 increase in the margin is mostly due to the decrease in the cost of interest-bearing liabilities, which decreased significantly more than the decrease in yields on earning assets. The Corporation anticipates margins in 2010 will improve slightly, however, the Corporation anticipates it will be difficult to increase volume of outstanding loans in 2010 due to difficult economic conditions.The Corporation anticipates the effective federal tax rate will decrease in 2010 compared to 2009 due to the purchase of municipal bonds during 2009. Other factors that can affect the Corporation’s operating results are activity in the loan loss provision and components of non-interest income and non-interest expense. 2 Overview (Continued) The business strategy for 2010 is to continue to pursue loan and deposit growth, acknowledging the difficult economic environment.Management anticipates net interest income in 2010 will be similar to 2009 with potentially lower earning assets outstanding with slightly improved margins.Loans and deposits will continue to be competitively priced by the Corporation with the intention of acquiring profitable market share. The Board of Directors of the Federal Deposit Insurance Corporation (FDIC) voted to amend the restoration plan for the Deposit Insurance Fund (DIF). The Board also took action to ensure the continued strength of the insurance fund by imposing a special assessment in 2009.The Corporation paid a FDIC special assessment of $166,000 in 2009 along with the regular quarterly assessments. The Corporation paid a prepaid assessment of $1.2 million on December 30, 2009. The prepaid assessment is recorded in other assets and represents an estimate of quarterly FDIC assessments through December 31, 2012. Financial Condition Total assets of the Corporation were $376.0 million on December 31, 2009 compared to $360.5 million on December 31, 2008. This increase in assets is mainly due to an increase in investments and investment in life insurance offset by decreases in loan receivables and cash.The increase in total liabilities is attributed to increases in deposits partially offset by decreases in borrowings. The loan portfolio is comprised mostly of residential and commercial real estate secured loans. These loans consist of residential mortgages, commercial mortgages and home equity term loans and lines of credit. Additionally, the loan portfolio includes commercial, tax-free and other consumer loans. The total loan portfolio decreased $10.7 million in 2009, with an end of year balance of $203.3 million compared with the 2008 end of year balance of $214.1 million. The majority of the year-to-year change is due to decreases in residential mortgage loans of $8.2 million and decreases in home equity installment loans of $4.8 million.These decreases were offset partially by increases in commercial real estate loans of $1.1 million and increases in commercial loans of $1.9 million. Total investment securities increased $24.1 million during 2009. The Corporation purchased $20.0 million of mortgage-backed securities and $40.0 million of municipal bonds in 2009.These purchases were offset by the following; $38.2 million in principal pay-downs of mortgage-backed securities and a $1.0 million call on a municipal bond.The Corporation’s investments increased in fair value by $3.2 million.All of the Corporation’s securities are held as available for sale. These securities consist of mortgage-backed securities and taxable and tax-free municipal bonds. All of the mortgage-backed securities are US Government Agencies and are triple ‘A’ rated bonds.The Corporation also owns restricted Federal Home Loan Bank stock. Depending upon market fluctuations or other circumstances that may arise, such as changes in prepayment rates, the Corporation may sell securities for asset/liability management and liquidity purposes. At December 31, 2009, total deposits were $269.7 million compared with$257.1 million as of December 31, 2008. This $12.6 million increase was the result of the following: an increase of $7.1 million in non-interest bearing demand deposits, a $1.0 million increase in NOW accounts, a $5.5 million increase in money market accounts, a $5.1 million increase in savings accounts and a $6.1 million decrease in certificates of deposits. The increase in the demand deposit, savings and money market accounts is a result of customers maintaining higher average balances in their accounts. Total short-term borrowings increased $17.7 million in 2009, ending the year at $48.9 million compared to the 2008 balance of $31.2 million.Long-term borrowings decreased$20.0 million in 2009, from the $30.0 million balance in 2008. The decrease in long-term borrowings is due to the maturity of a $20.0 million long-term advance in September 2009, which was replaced with short-term borrowings. 3 Financial Condition (Continued) Shareholders’ equity was $43.5 million on December 31, 2009, compared to $39.1 million on December 31, 2008, an increase of $4.4 million. The change in shareholders’ equity consists of net income of $5.1 million and an increase in other comprehensive income of $2.1 million being offset by dividends declared of $2.5 million and the purchase of treasury stock of$307,000.Book value per common share at year-end 2009 increased by 12.09% to $15.20 from $13.56 at year-end 2008. Share Repurchase During 2009 the Corporation repurchased 20,000 shares of common stock at an average price per share of $15.33 per share, and recorded these shares as treasury shares. Results of Operations Net income increased $1.1 million, or 27.5%, to $5.1 million for the year ended December 31, 2009 from $4.0 million for the year ended December 31, 2008. Net Interest Income In 2009, interest income was $19.5 million compared to $19.6 million in 2008, representing a 0.5% decrease in 2009. The slight decrease in interest income for 2009 resulted from changes in the following components. Investment income increased by $976,000, offset by a $1.0 million decrease in loan interest income and a $25,000 decrease in other interest income. The income on investment securities increased due to higher average balances in 2009, the averages increased by $22.1 million in 2009 compared to 2008.Loan interest income decreased in 2009 due to lower average loan volumes and lower yields for 2009 compared with 2008. The average loans outstanding for 2009 was $207.9 million compared $219.0 million for 2008.The other interest decreased due to a decrease in average Federal Funds Sold balances along with lower yields on Federal Funds Sold in 2009 compared to 2008 averages. For 2009, interest expense was $4.2 million compared to $6.1 million in 2008, representing a decrease of $1.9 million.The $1.9 million decrease is the result of lower cost of interest bearing liabilities.Certificate of deposit costs decreased $1.6 million in 2009 and FHLB interest cost decreased$282,000 in 2009. As a result of these factors, net interest income in 2009 was $15.3 million compared to $13.5 million in 2008. 4 Net Interest Income (Continued) The following table displays the Corporation’s average balance sheet, annual interest earned and paid, and annual yields on interest earning assets and interest-bearing liabilities for 2009 and 2008. Financial Comparisons Consolidated Average Balance Sheet, Interest Income/Expense and Rates (Dollars in Thousands) Average Balance Interest Income/ Expense Yield or Rate (a) Average Balance Interest Income/ Expense Yield or Rate (a) Interest-earning assets Loans net of unearned income (b) (c) $12,221 5.88% 6.06% Taxable securities (d) 114,970 6,809 Non-taxable securities (d) 15,048 974 192 Interest-bearing deposits with banks 301 3 3 Federal funds sold 97 - 1,038 25 Total earning assets 338,388 20,007 Non-interest-earning assets Cash 6,952 Allowance for loan losses (1,812) (1,836) Other assets 26,718 22,738 Total non-interest-earning assets 31,858 27,860 Total assets $370,246 $356,019 Liabilities and Shareholders’ Equity Interest-bearing deposits NOW accounts $ 21,067 0.17% 0.16% Money Market accounts 27,988 242 Savings deposits 257 Time deposits 101,298 117,148 4,144 Short-term borrowings 200 460 Long-term borrowings 24,411 20,027 921 Total interest-bearing liabilities 254,264 4,182 248,108 6,050 Non-interest-bearing deposits 70,873 Other liabilities 3,724 Shareholders' equity 41,385 38,033 55 Total non-interest-bearing Funding sources 115,982 Total liabilities and shareholders' equity $370,246 Net interest income and net Yield on interest earning assets 4.68% 4.20% (a) Yields on interest earning assets have been computed on a tax-equivalent basis using the 34% federal income tax statutory rate. (b) Income on non-accrual loans is accounted for on the cash basis, and the loan balances are included in interest earning assets. (c) Loan income includes net loan fees/costs. (d) The yield information does not give effect to changes in fair value that are reflected as a component of stockholders’ equity. 5 Net Interest Income (Continued) The following table illustrates the impact and interaction of rate and volume changes for the years under review.Yields on earning assets have been computed on a tax-equivalent basis using 34% tax rate. following table illustrates the impact a Analysis of Year-to-Year Changes in Net Interest Income (Dollars in Thousands) 2009 Change from 2008 Total Change Due Change Due Change To Volume To Rate Interest-earning assets Loans net of unearned income $ (1,056) $ (669) Securities Taxable 460 623 (163) Non-taxable 782 716 66 Interest-bearing deposits with banks - 1 (1) Federal funds sold (2) Total interest income 161 648 Interest-bearing liabilities Deposits (1,586) (233) (1,353) Short-term borrowings (260) 224 Long-term borrowings Total interest expense (1,868) 193 Net interest income $ 2,029 $455 $ 1,574 Other Operating Income and Expense Total other operating income remained constant at $3.1 million for 2009 and 2008.Other operating income year-to-year changes were: service charges on deposit accounts decreased $48,000 and other service charges and fees increased $15,000. In 2009, net securities losses were $0 compared to $76,000 in 2008. Trust income decreased $86,000 due to lower market values on the assets under management and lower fees earned on cash equivalent funds due to the very low interest rate environment.Income from investment in life insurance decreased$15,000 because of decreases in earnings on the cash surrender values. Other income is higher mainly due to $21,000 in income recognized from proceeds of a life insurance policy, due to the passing of a former employee of the Corporation. Non-interest expense was $11.3 million for 2009 and $11.0 million in 2008.Non-interest changes were: salaries and employee benefits decreased $21,000.This decrease is the result mainly of the following changes; salary expenses decreased $53,000, heath care insurance increased $16,000, payroll taxes decreased $18,000 and other compensation increased by $31,000 due to bonuses payable to union employees employed as of December 31, 2009.Net occupancy increased $78,000 mainly due to a $53,000 increase in repair and maintenance costs and a $12,000 increase in utilities expenses. Professional fees decreased by $42,000 and Pennsylvania shares tax decreased by $23,000. FDIC insurance cost increased by $414,000 compared with 2008.FDIC insurance expense was higher due to a special assessment of $166,000 paid in 2009, along with higher quarterly assessment rates in 2009 compared to 2008. ATM expenses increased by $32,000 due to higher usage and one additional ATM placed in service in 2009. Director fees increased by $31,000 due to an increase in board fees paid in 2009 compared to 2008. Other expenses decreased by $104,000 due to a variety of small increases and decreases in other expenses. Income tax expense was $1.9 million in 2009 and $1.6 million in 2008.The company’s effective tax rate was 27.09% in 2009 and 28.28% in 2008. 6 Liquidity and Capital Resources Liquidity measurements evaluate the Corporation’s ability to meet the cash-flow needs of its depositors and borrowers. The most desirable source of liquidity is deposit growth. Additional liquidity is provided by the maturity of investments in loans and securities and the principal and interest received from those earning assets.
